Citation Nr: 0629455	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-28 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
secondary to exposure to herbicide agents.

2.  Entitlement to service connection for a pulmonary 
disorder, to include as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for diabetes 
mellitus, secondary to exposure to herbicide agents, and for 
a pulmonary disorder, to include as secondary to exposure to 
asbestos.


FINDINGS OF FACT

1.  The veteran had active service in the waters offshore of 
Vietnam during the Vietnam War.

2.  The veteran has non insulin-dependent diabetes mellitus 
that was diagnosed in 1999.

3.  The veteran does not have a current diagnosis of an 
asbestos-related pulmonary disorder.

4.  The veteran's post inflammatory and healed calcific 
granulomatous lung disease first manifested many years after 
service and is not related to his service or any aspect 
thereof.


CONCLUSIONS OF LAW

1. The veteran is presumed to have been exposed to an 
herbicide agent during his service in Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2005).

2. The veteran's diabetes mellitus is presumed to have 
developed as a result of herbicide exposure during service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2005).

3.  A pulmonary disorder, including an asbestos-related 
disorder, was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including diabetes mellitus, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for listed diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within specified periods.  This includes Type II 
diabetes mellitus (adult onset diabetes), if manifest to a 
compensable degree at any time after service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2005).  This presumption of service connection may be 
rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

As an initial matter, the Board notes that according to the 
National Personnel Records Center (NPRC), the vast majority 
of the veteran's service personnel records are unavailable.  
When a veteran's records have been destroyed or are missing, 
VA has an obligation to search for alternative records that 
might support the veteran's case.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).  The RO attempted to obtain the 
veteran's service personnel records from NPRC, but in August 
2003 received a response indicating the veteran's records 
were unavailable and any further efforts to locate them would 
be futile.  In a letter dated in August 2003, the RO advised 
the veteran that all efforts to obtain Vietnam service 
verification and record of exposure to asbestos had been 
exhausted.

The veteran contends that he is entitled to service 
connection for diabetes mellitus and a pulmonary disorder.  
These claims will be addressed in turn.



A.  Diabetes Mellitus

The veteran's Form DD-214 demonstrates that he had one year 
and eight months of foreign and/or sea service, and that he 
received both the Vietnam Service Medal and the Vietnam 
Campaign Medal.  The veteran has submitted statements 
indicating that while he did not set foot in Vietnam, he 
served onboard a ship in the waters offshore of Vietnam 
during the Vietnam War.  His service medical records reflect 
that he served onboard the U.S.S. Wallace L. Lind.  For the 
purposes of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the veteran's 
receipt of a Vietnam Service Medal, without any additional 
proof required that a veteran who served in waters offshore 
actually set foot on land in the Republic of Vietnam.  Haas 
v. Nicholson, No. 04-491 (U.S. Vet. App. Aug. 16, 2006).  In 
this case, there is evidence that the veteran received the 
Vietnam Service Medal and there is no contradictory evidence 
showing that the veteran received the Vietnam Service Medal 
for service in a neighboring country or at a location that 
reasonably precludes exposure to Agent Orange.  Thus, the 
Board finds that he is entitled to the presumption of 
exposure to Agent Orange.

Post-service medical records reflect the veteran was 
diagnosed with non insulin-dependent Type II diabetes 
mellitus in 1999.  Because he is entitled to the presumption 
of exposure to Agent Orange, and he was diagnosed with 
diabetes mellitus subsequent to his presumed exposure, the 
veteran is entitled to the presumption that his diabetes 
mellitus was incurred as a result of herbicide exposure 
during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2005).  Service connection for 
diabetes mellitus is therefore warranted and this appeal is 
granted.

B.  Pulmonary Disorder

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran. 
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).

As noted above, the veteran's service personnel records are 
largely unavailable, and NPRC was unable to determine whether 
the veteran had a record of being exposed to asbestos.  The 
veteran asserts, and his service medical records reflect, 
however, that he served onboard the U.S.S. Wallace L. Lind 
offshore of Vietnam.  His Form DD-214 reflects that his 
military occupational specialty was boiler technician.  Based 
upon the veteran's military occupational specialty and his 
service onboard the U.S.S. Lind, the RO found that the 
veteran's likelihood of exposure to asbestos during service 
was "highly probable."  The Board, however, finds that even 
if the veteran was exposed to asbestos, he has not been 
diagnosed with a disorder which has been shown to have a 
positive association with exposure to asbestos and the 
competent medical evidence of record is not indicative of any 
association between a pulmonary condition and his service.  
Thus, any alleged exposure to asbestos is irrelevant and not 
determinative to this case.

The veteran's service medical records demonstrate treatment 
for upper respiratory infections but are negative for 
diagnoses of chronic pulmonary conditions including those 
related to asbestos exposure.  The Board thus finds that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b).  

Post-service treatment records are similarly negative for 
diagnoses or treatment for asbestosis or pulmonary disorders 
which have been shown to have a positive association with 
exposure to asbestos.  As no pulmonary disorder associated 
with exposure to asbestos has been diagnosed in this case, 
the Board finds that service connection for a pulmonary 
disorder associated with exposure to asbestos must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Post-service treatment records show that the veteran received 
treatment for bronchitis in June 1998 and June 1999, and that 
X-ray examination of the chest in May 1998 demonstrated 
pleural thickening of the right lung that had remained 
unchanged since 1995.  A note associated with this 
examination shows that as a result of the examination, the 
veteran's physician questioned whether the veteran had a 
history of asbestos exposure.  The impression was post 
inflammatory and healed calcific granulomatous lung disease.  
Subsequent treatment records, however, show that the veteran 
was found to have no active lung disease.

On VA examination in September 2003, the veteran reported 
that he had an occasional productive cough, with more sputum 
production than was normal.  He stated that he had dyspnia on 
exertion if he walked quickly.  The examiner noted the 
veteran had a history of exposure to asbestos and that a 
chest X-ray taken in May 2003 showed a hilar prominence.  
Pulmonary function tests conducted in September 2003 revealed 
mild diffusion and a mild obstruction defect.  A chest X-ray 
taken at the time of the examination was found to be 
essentially normal.  The impression was minimally symptomatic 
lung disease.  The examiner did not opine as to whether the 
veteran's lung disease was related to his period of active 
service.

Here, there are no records which reflect treatment for lung 
problems dated prior to 1995, approximately 26 years after 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no probative evidence 
establishing a medical nexus between military service and the 
veteran's lung disease.  Thus, service connection is not 
warranted.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Board has considered the veteran's contentions as to the 
etiology of his lung disease.  However, as a layperson, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  While the veteran can 
describe symptoms (including worsening of symptoms) that he 
experiences, he lacks the medical competence to relate those 
symptoms to his service.

The weight of the medical evidence demonstrates that the 
veteran's lung problems began many years after service and 
were not caused by any incident of service.  The Board 
concludes that a pulmonary disorder was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002, August 
2003 and April 2005, as well as issuing rating decisions in 
August 2003 and March 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2004 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for service connection for a pulmonary 
disorder.  However, there is a lack of credible evidence of 
an association between any current pulmonary condition and 
the veteran's military service.  As such, VA medical opinion 
as to the etiology of any pulmonary condition has not been 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for diabetes mellitus is granted.

Service connection for a pulmonary disorder is denied.



____________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


